744 N.W.2d 135 (2008)
SAM'S TOWN AND COUNTRY MARKET, INC., Butty Brothers, Inc., and Sammy Butty, Plaintiffs-Appellants,
v.
MIHELICH & KAVANAUGH, P.L.C., Joseph E. Mihelich, Kevin Richard Lynch, Jessica B. Cummings, and Michael Kavanaugh, Defendants-Appellees.
Docket No. 134149. COA No. 270940.
Supreme Court of Michigan.
February 19, 2008.
On order of the Court, the motion for reconsideration of this Court's October 29, 2007 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.